Citation Nr: 0713339	
Decision Date: 05/04/07    Archive Date: 05/15/07	

DOCKET NO.  04-42 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus (DM).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from November 1965 to 
December 1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  In October 
2005, the Board remanded this and another issue for 
additional evidentiary development.  The other issue was 
granted on remand, and is no longer on appeal.  The veteran's 
motion for an advance upon the Board's docket was granted 
when the case was previously before the Board.  The case is 
now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran's service-connected DM is shown to require 
insulin and/or an oral hypoglycemic agent with diet control, 
but no competent clinical evidence reveals that his diabetes 
requires any limitation of activities sufficient for the next 
higher evaluation.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.120, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided VCAA notice prior to the initial 
adverse rating decision now on appeal.  He was subsequently 
again provided formal VCAA notice following the Board's 
remand in October 2004.  These notifications informed him of 
the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  

The Board would point out that the RO's initial grant of 
service connection for DM with a 20 percent evaluation was 
based entirely upon private medical records establishing a 
confirmed diagnosis and a need for insulin and restricted 
diet.  No VA examination was provided.  A subsequent attempt 
to obtain an examination was unsuccessful because the veteran 
was incarcerated.  This was the principal purpose for the 
Board's remand of this issue in October 2005.  Certain other 
private treatment records were collected for review, but 
these records mostly reflect treatment for a variety of other 
disabilities.  However, all known available records relevant 
to this claim have been collected for review.

On remand, in compliance with the Board's directive, the 
veteran was scheduled for and properly notified of a VA 
examination of his diabetes to be completed in November 2006.  
The veteran thereafter failed to appear for this examination.  
There is no evidence that any documentation posted to the 
veteran on remand was returned as undeliverable, nor has the 
veteran or the representative (who submitted written argument 
in the veteran's behalf in April 2007) made any argument that 
notice was not received, or otherwise presented any reason 
for missing this examination and requesting another.  A memo 
for record included in the file by the RO specifically notes 
that the veteran had missed multiple previously scheduled VA 
examinations.  Under the circumstances, the Board finds that 
VCAA and the duty to assist has been followed to the extent 
possible.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA regulations provide that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim will be rated based upon the 
evidence of record.  However, when an examination was 
scheduled in conjunction with any other original claim, or a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655.  Because the US Court of Appeals for Veterans Claims 
has characterized disagreements with RO rating decisions 
which actually grant the service connection benefit initially 
sought, but only disagree with the initially assigned 
evaluation, as a continuing original claim, it is unclear 
whether and to what extent this regulation could be read to 
require an immediate denial of the instant claim for failure 
to appear at a properly scheduled VA examination.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the Board will decide this case on the merits.  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Diabetes which is manageable by a restricted diet only 
warrants a 10 percent evaluation.  Diabetes which requires 
insulin and a restricted diet or an oral hypo-glycemic agent 
and a restricted diet warrants a 20 percent evaluation.  
Diabetes which requires insulin, a restricted diet, and a 
regulation of activities warrants a 40 percent evaluation.  
38 C.F.R. § 4.120, Diagnostic Code 7913.  

Analysis:  In November 2003, the RO granted service 
connection for DM on the basis of private medical evidence 
showing a confirmed diagnosis, and upon the basis that the 
veteran was shown to have had service in the Republic of 
Vietnam, thus benefiting from presumptive regulations based 
upon exposure to herbicide agents.  A 20 percent evaluation 
was assigned because the private medical evidence 
demonstrated a need for insulin and a restricted diet.  This 
evidence did not show any specific regulation of activities 
directly related to the veteran's diagnosis of diabetes.  The 
veteran disagreed with the assigned evaluation and has argued 
that indeed his activities are restricted.  The Board 
remanded for an examination to inquire into the degree of 
disability presented by the veteran's diabetes, since he was 
unable to attend the initially scheduled examination due to 
incarceration.  

On remand, the veteran was scheduled and properly notified of 
VA examination for diabetes and thereafter failed to appear.  
Any evidence which might have benefited the veteran from such 
examination is not available.  A careful review of all of the 
clinical evidence on file fails to show any particular 
regulation or restriction of activities directly attributable 
to the veteran's diabetes.

The evidence on file does reveal that the veteran has 
multiple diagnoses including PTSD, polysubstance dependence 
in remission, insulin-dependent diabetes mellitus, 
hypertension, hepatitis C, cirrhosis of the liver, portal 
vein hypertension with esophageal varices status-post upper 
GI bleed, chronic dermatitis and gastropathy.  In June 2004, 
a private physician wrote that the veteran had a sudden upper 
gastrointestinal bleed with severe abdominal pain and 
distention.  He had developed peritonitis with accumulation 
of ascitic fluid in his abdomen and lungs, and that this had 
all resulted because his liver disease had severely 
decompensated.  

In arguing that his activities are restricted or regulated, 
the veteran wrote that, while incarcerated, he was placed on 
"Medical Idle."  There is no independent corroboration of 
this fact, but even if true, the evidence on file does not 
show that this medical status was principally or 
significantly based in any way upon his diabetic condition.  
Indeed, the evidence on file shows that the veteran is 
significantly disabled from his hepatitis C and liver disease 
to a far greater extent than his diabetes.  In the absence of 
any objective clinical evidence demonstrating a required 
regulation or restriction of activities which is attributable 
to his service-connected diabetes, an award of the next 
higher 40 percent evaluation for diabetes is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


